Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.143 Page 1 of 10




                            Exhibit 5
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.144 Page 2 of 10
                                                                               IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                              US008364196B2


  c12)   United States Patent                                                            (IO)    Patent No.:     US 8,364,196 B2
         Marjelund et al.                                                                (45)    Date of Patent:     *Jan. 29, 2013

  (54)   CELL RESELECTION SIGNALLING                                                (56)                        References Cited
         METHOD
                                                                                                          U.S. PATENT DOCUMENTS
  (75)   Inventors: Pekka Marjelund, Espoo (FI); Juha                                         4,654,879   A * 3/1987 Goldman et al. ............. 455/440
                    Turunen, Espoo (FI); Kaisu M.                                             4,670,899   A * 6/1987 Brody et al. .................. 455/453
                    Iisakkila, Espoo (FI); Oscar Salonaho,                                    5,315,586   A    5/1994 Charvillat ....................... 370/60
                                                                                              5,483,668   A    1/1996 Malkamaki et al. ......... 455/33.2
                    Helsinki (FI)
                                                                                              5,604,744   A    2/1997 Andersson et al. ........... 370/347
                                                                                              5,701,301   A   12/1997 Weisser, Jr. ................... 370/428
  (73)   Assignee: Sisvel International S.A., Luxembourg                                      5,710,974   A    1/1998 Granlund et al. ............ 455/33.2
                   (LU)                                                                       5,724,665   A    3/1998 Abbasi et al. ................. 455/561
                                                                                              5,726,981   A    3/1998 Ylitervo ........................ 370/332
  ( *)   Notice:      Subject to any disclaimer, the term ofthis                              5,892,759   A    4/1999 Taketsugu ..................... 370/349
                                                                                              5,903,840   A    5/1999 Bertacchi ...................... 455/436
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 344 days.                                                                    (Continued)

                      This patent is subject to a terminal dis-                                       FOREIGN PATENT DOCUMENTS
                      claimer.                                                      JP                     9009330 A           1/1997
                                                                                    JP                     9307939 A          11/1997
  (21)   Appl. No.: 12/229,085                                                                                      (Continued)
  (22)   Filed:       Aug. 19, 2008                                                                        OTHER PUBLICATIONS
  (65)                   Prior Publication Data                                     TSG RAN Working Group 2 (Specification ofRRC Procedure: RRC
                                                                                    Connection Establishment), Aug. 16, 1999, Ericsson, pp. 1-5.*
         US 2009/0029712 Al              Jan.29,2009
                                                                                                                    (Continued)
                   Related U.S. Application Data
  (63)   Continuation of application No. 10/181,078, filed as                       Primary Examiner - Steve D Agosta
         application No. PCT/FIOl/00038 on Jan. 17, 2001,                           (74) Attorney, Agent, or Firm - Harrington & Smith
         now Pat. No. 7,433,698.
                                                                                    (57)                           ABSTRACT
  (30)              Foreign Application Priority Data                               The invention relates to methods pertaining to cell reselection
                                                                                    in a cellular telecommunication system. According to the
     Jan. 17, 2000      (FI) ...................................... 20000090        invention, a connection setup rejection message is used to
                                                                                    direct a mobile communication means to attempt a new con-
  (51)   Int. Cl.                                                                   nection with certain parameter values such as a certain carrier
         H04M 1/00                   (2006.01)                                      frequency. A plurality of parameter values may as well be
  (52)   U.S. Cl. ............... 455/550.1; 455/432.1; 455/435.1;                  indicated in the message, which allows the network to direct
               455/436; 455/438; 455/442; 455/450; 455/453;                         the mobile communication means to make a connection setup
                             455/455; 455/462; 455/464; 370/332                     request to a specific cell, for example. The connection setup
  (58)   Field of Classification Search ............... 455/432.1,                  rejection message can be for example the CONNECTION
                       455/435.2, 436, 438, 442, 450-453, 455,                      SETUP REJECT message of the RRC protocol.
                                     455/462, 464, 550.1; 370/332
         See application file for complete search history.                                                20 Claims, 2 Drawing Sheets




                                                              q                10




                                                                   RRC CONNECTION REJECT
                                                                                                 30



                                                        100
                                                                   INFORMATION ABOUT A CELL

                                                        110        FREQUENCY INFORMATION

                                                        115            TIME DIFFERENCE
                                                                         INFORMATION

                                                        120
                                                                  INFORMATION ABOUT PCPICH

                                                        125
                                                                  INFORMATION ABOUT CCPCH

                                                        130           SCRAMBLING CODE
                                                                        INFORMATION

                                                        135
                                                                  CHANNEL CODE INFORMATION


                                                        140      INFORMATION ABOUT A SECOND
                                                                      CELLULAR NETWORK




                                                              COMPLAINT - EX. 5
                                                                 PAGE 91
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.145 Page 3 of 10


                                                              US 8,364,196 B2
                                                                         Page 2


                   U.S. PATENT DOCUMENTS                                      WO          WO 99/49598           9/1999
                                                                              WO          WO 00/16581           3/2000
       5,953,665   A     9/1999 Mattila ......................... 455/434     WO          W000/67511           11/2000
       5,956,368   A     9/1999 Jamal et al. ................... 375/206
       6,101,399   A     8/2000 Raleigh et al. ................ 455/561
       6,112,098   A     8/2000 Flint et al ...................... 455/464                      OTHER PUBLICATIONS
       6,161,013   A    12/2000 Anderson et al. ............. 455/435
       6,185,423   Bl* 2/2001 Brown et al. ................. 455/434          Mykhin A.M. "Mobile Connnunication Encyclopedia. vol. 1. Com-
       6,205,335   Bl    3/2001 Furusawa et al. ............. 455/436         munication System of Public Mobil Service",St-Petersburg, Nakua I
       6,240,287   Bl * 5/2001 Cheng et al ................... 455/453        Tekhnika Publishers 2001, p. 145.
       6,256,500   Bl    7/2001 Yamashita .................... 455/441        Goldshtgein B.S. "Protocols of Access Network. vol. 2", Moscow,
       6,282,419   Bl* 8/2001 Findikli ........................ 455/434       Radio I Svyaz Publishers, 2001, p. 140.
       6,510,146   Bl    1/2003 Korpela et al. ............... 370/332
                                                                              Translation of a Korean Office Action dated May 9, 2005 in corre-
       6,574,456   B2    6/2003 Hamabe .......................... 455/63
                                                                              sponding Korean Application No. 7008333/2002.
             FOREIGN PATENT DOCUMENTS                                         Antipolis, Sophia; Specification ofRRC Procedure: RRC connection
  JP            10191441 A             7/1998                                 establishment; Ericcson/TSG-RAN Working Group; Aug. 16-20,
  JP            11341555 A            12/1999                                 1999; pp. 1-5.
  WO         WO 97/47154              12/1997
  WO         W0-98/36607 A2            8/1998                                 * cited by examiner




                                                           COMPLAINT - EX. 5
                                                              PAGE 92
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.146 Page 4 of 10


 U.S. Patent              Jan.29,2013    Sheet 1 of 2     US 8,364,196 B2

                                                932

                                  UMTS 1                       931


                                  UMTS2                  CN


            ___
           \.


                935
                      )            GSM+

                                                934


                                   Fig. 1
                                    PRIOR ART




                                START



                 RECEIVING OF A REJECTION
                         MESSAGE

                                                        210
                  OBSERVING AT LEAST ONE
                       PARAMETER


            SETTING THE VALUE OF AT LEAST
                   ONE PARAMETER



                                 END




                             Fig. 3
                                  COMPLAINT - EX. 5
                                     PAGE 93
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.147 Page 5 of 10


  U.S. Patent         Jan.29,2013    Sheet 2 of 2         US 8,364,196 B2




                               ~
                       RRC CONNECTION REJECT
                                                          30




        100
                      INFORMATION ABOUT A CELL

        110
                       FREQUENCY INFORMATION

        115                TIME DIFFERENCE
                             INFORMATION

        120
                     INFORMATION ABOUT PCPICH

        125
                      INFORMATION ABOUT CCPCH

        130               SCRAMBLING CODE
                            INFORMATION

        135
                     CHANNEL CODE INFORMATION           ~ ...
        140         INFORMATION ABOUT A SECOND
                                                                 ...
                                                                 ...
                                                                 oeo



                         CELLULAR NETWORK




                                    Fig. 2

                              COMPLAINT - EX. 5
                                 PAGE 94
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.148 Page 6 of 10


                                                        US 8,364,196 B2
                                 1                                                                       2
           CELL RESELECTION SIGNALLING                                    932, 933 and 934 may overlap either entirely or in part. The
                     METHOD                                               bit rate used at a given moment of time depends, among other
                                                                          things, on the radio path conditions, characteristics of the
                     CROSS REFERENCE                                      services used, regional overall capacity of the cellular system
                                                                     5    and the capacity needs of other users. The new types of radio
     This patent application is a continuing application of U.S.          access networks mentioned above are called generic radio
  application Ser. No. 10/181,078, filed Jul. 12, 2002, now U.S.          access networks (GRAN). Such a network can co-operate
  Pat. No. 7,433,698 which is a national stage of PCT applica-            with different types of fixed core networks CN and especially
  tion NO. PCT/FIOl/00038 filed on Jan. 17, 2001 the disclo-              with the GPRS network of the GSM system. The generic
  sure of which is incorporated by reference in its entirety.        10   radio access network (GRAN) can be defined as a set of base
  Priority is claimed on that application and on Application              stations (BS) and radio network controllers (RNC) that are
  No.: 20000090, filed in Finland on Jan. 17, 2000.                       capable of communicating with each other using signaling
                                                                          messages. Below, the generic radio access network will be
         BACKGROUND OF THE INVENTION (US)                                 called in short a radio network GRAN.
                                                                     15      The terminal 935 shown in FIG. 1 is preferably a so-called
    1. Field of the Invention                                             dual-mode terminal that can serve either as a second-genera-
     The invention relates to methods pertaining to cell reselec-         tion GSM terminal or as a third-generation UMTS terminal
  tion in a cellular telecommunication system. Especially, the            according to what kind of services are available at each par-
  invention is related to such a method as specified in the               ticular location and what the user's communication needs are.
  preamble of the first independent method claim.                    20   It may also be a multimode terminal that can function as
     2. Description of Related Art                                        terminal of several different communications systems
     For clarification of common terms used in this document,             according to need and the services available. Radio access
  an overview of certain cellular telecommunication system                networks and services available to the user are specified in a
  configurations is presented in the following.                           subscriber identity module 936 (SIM) connected to the ter-
     Proposals for third-generation systems include UMTS             25   minal.
  (Universal Mobile Telecommunications System) and                           A conventional way to treat a connection setup request in a
  FPLMTS/IMT-2000 (Future Public Land Mobile Telecom-                     congestion situation is to simply reject the connection setup
  munications System/International Mobile Telecommunica-                  request. Thereafter the mobile station (MS) needs to find a
  tions at 2000 MHz). In these plans cells are categorised                new cell for a new connection attempt. The problem with this
  according to their size and characteristics into pico-, nano-,     30   approach is a high amount of failed signalling, if the mobile
  micro- and macrocells, and an example of the service level is           station needs to make several connection attempts to several
  the bit rate. The bit rate is the highest in picocells and the          different cells before finding a cell, which accepts the new
  lowest in macrocells. The cells may overlap partially or com-           connection. Such a situation may arise, when many of the
  pletely and there may be different terminals so that not all            surrounding cells are congested as well. The setup of the
  terminals necessarily are able to utilise all the service levels   35   connection can therefore also take a long time, which may
  offered by the cells.                                                   frustrate the user of the mobile station.
     FIG. 1 shows a version of a future cellular radio system                One other prior art way of treating a connection setup
  which is not entirely new compared with the known GSM                   request congestion situation is to perform the connection
  system but which includes both known elements and com-                  setup as requested by the mobile station, and directly there-
  pletely new elements. In current cellular radio systems the        40   after force a handover to a less congested cell. Such a method
  bottleneck that prevents more advanced services from being              is quite satisfactory from the viewpoint of the user of the
  offered to the terminals comprises the radio access network             mobile station, since the network accepts the new connection
  RAN which includes the base stations and base station con-              quickly, but such a method causes too much signalling in the
  trailers. The core network of a cellular radio system com-              form of handover signalling.
  prises mobile services switching centres (MSC), other net-         45      At the time of writing this patent application, the RRC
  work elements (in GSM, e.g. SGSN and GGSN, i.e. Serving                 specifications of third generation cellular networks the net-
  GPRS Support Node and Gateway GPRS Support node,                        work has no explicit control over which cell the UE selects
  where GPRS stands for General Packet Radio Service) and                 after an RRC connection setup is rejected in the serving cell.
  the related transmission systems. According e.g. to the GSM +           It has also been a problem in the GSM system that after the
  specifications developed from GSM the core network can             50   rejection of signaling connection request, cell reselection and
  also provide new services.                                              reattempt actions of mobile stations have not been under
     In FIG. 1, the core network of a cellular radio system 930           control of the network.
  comprises a core network CN 931 which has three parallel
  radio access networks linked to it. Of those, networks 932 and                      SUMMARY OF THE INVENTION
  933 are UMTS radio access networks and network 934 is a            55
  GSM radio access network. The upper UMTS radio access                      An object of the invention is to realize a cell reselection
  network 932 is e.g. a commercial radio access network,                  method, which requires only a small amount of signalling. A
  owned by a telecommunications operator offering mobile                  further object of the invention is to realize a cell reselection
  services, which equally serves all subscribers of said telecom-         method, which allows the network to have some control over
  munications operator. The lower UMTS radio access network          60   the actions of the mobile stations in a connection rejection
  933 is e.g. private and owned e.g. by a company in whose                situation.
  premises said radio access network operates. Typically the                 The objects are reached by indicating information affect-
  cells of the private radio access network 933 are nano- and/or          ing the determination of at least one parameter for a new
  picocells in which only terminals of the employees of said              connection attempt in a connection setup rejection message.
  company can operate. All three radio access networks may           65      The channel reselection signalling method in a cellular
  have cells of different sizes offering different types of ser-          telecommunications network according to the invention is
  vices. Additionally, cells of all three radio access networks           characterized by that, what is specified in the characterizing

                                                     COMPLAINT - EX. 5
                                                        PAGE 95
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.149 Page 7 of 10


                                                        US 8,364,196 B2
                                 3                                                                       4
  part of the independent claim directed to a channel reselection            In a further advantageous embodiment of the invention, the
  signalling method in a cellular telecommunications network.             mobile communication means obtains at least one parameter
  The channel reselection method in a mobile communication                value from a system information message, if the rejection
  means of a cellular telecommunication system according to               message indicates a certain cause of rejection. For example, if
  the invention is characterized by that, what is specified in the   5    the rejection message indicates that the cause is congestion,
  characterizing part of the independent claim directed to a              the mobile communication means can obtain a carrier fre-
  channel reselection method in a mobile communication                    quency from a system information message for the next con-
  means of a cellular telecommunication system. The network               nection attempt. In an advantageous embodiment of the
  element according to the invention is characterized by that,            invention, such a system information message is a System
                                                                     10
  what is specified in the characterizing part of the independent         Info Block Type 5 message of the RRC protocol according to
  claim directed to a network element. The dependent claims               certain specifications of the WCDMA system.
  describe further advantageous embodiments of the invention.
     According to the invention, a connection setup rejection                    BRIEF DESCRIPTION OF THE DRAWINGS
  message is used to direct a mobile communication means to          15
  attempt a new connection with certain parameter values such                Various embodiments of the invention will be described in
  as a certain carrier frequency. A plurality of parameter values         detail below, by way of example only, with reference to the
  may as well be indicated in the message, which allows the               accompanying drawings, of which
  network to direct the mobile communication means to make                   FIG. 1 illustrates a cellular telecommunications network
  a connection setup request to a specific cell, for example. The    20   according to prior art,
  connection setup rejection message can be for example the                  FIG. 2 illustrates a method according to an advantageous
  CONNECTION SETUP REJECT message of the RRC pro-                         embodiment of the invention, and
  tocol.                                                                     FIG. 3 illustrates a further method according to an advan-
     In one advantageous embodiment, the network indicates a              tageous embodiment of the invention.
  carrier frequency in the connection setup rejection message.       25      A description of FIG. 1 was given earlier in connection
  After receiving the message, the mobile communication                   with the description of the state of the art. Same reference
  means attempts to set up a new connection to a cell which uses          numerals are used for similar entities in the figures.
  the carrier frequency. There may be more than one such cell.
  For example, in the WCDMA cellular system under develop-                   DETAILED DESCRIPTION OF THE PREFERRED
  ment a plurality of cells may use the same carrier frequency.      30                  EMBODIMENTS
  In such a case, the mobile station needs to select one of the
  cells for the new attempt.                                                 Although a congestion situation typically arises because of
     In a further advantageous embodiment, the network indi-              shortage in the resources of a whole cell, a congestion situa-
  cates a carrier frequency and information identifying a certain         tion may as well arise because of shortage in the radio
  cell among the cells using the indicated carrier frequency.        35   resources of a channel, such as too many users in the charmel.
  Such information identifying a certain cell can advanta-                A connection rejection message may result from channel
  geously be for example a scrambling code corresponding to               congestion as well. Therefore, in the following explanation
  the cell. Since these parameters define a certain cell, the             and especially in the claims the term channel is used to cover
  mobile station does not need to select one cell among those             a cell as well as a specific channel according to specific
  using the carrier frequency, which shortens the time needed        40   frequency, code, etc. parameters. As a handover can mean a
  for setting up the desired connection. In a still further advan-        change of certain connection parameters such as code or
  tageous embodiment of the invention, the network indicates a            frequency as well as change of the connection from a first cell
  cellular network identifier in the rejection message. This              to a second cell, the selection of a new charmel similarly can
  embodiment is advantageous in those cases, when more than               refer to a change of a certain connection parameter such as
  one cellular network exists in the same geographical area and      45   code or frequency as well as change of the cell. Channel
  the mobile communication means is capable of using at least             selection can mean, for example, selection of a new frequency
  two, even plurality of different networks. For example, this            in the same cell or a different cell, selection of a new cell with
  embodiment allows a UMTS (Universal Mobile Telecommu-                   the same or a different frequency, selection of a different
  nications System) network to direct a mobile station to make            scrambling or channel code on the same or different fre-
  a connection attempt to a GSM (Global System for Mobile            50   quency in the same or different cell, or selection of even
  Communication) network to a GPRS (General Packet Radio                  another cellular telecommunication system. Further, the term
  Service) network, to a EDGE-capable (Enhanced Data rates                mobile station is intended to cover any mobile communica-
  for GSM Evolution) network, or to some other network.                   tion means.
     The network may also indicate other parameters in the                A. A First Group of Advantageous Embodiments
  rejection message, such as for example parameter values for        55      According to a first aspect of the invention, a channel
  certain timers affecting the timing of the next connection              reselection signalling method in a cellular telecommunica-
  attempt, time difference of the cell transmitting the rejection         tions network is provided. This aspect of the invention is
  message and the cell suggested by the network, and parameter            illustrated in FIG. 2. According to the method the network 10
  values identifying certain transmission channels to use.                indicates in a connection rejection message 30 to a mobile
  Parameter values for certain transmission charmels can be for      60   station 20 information about the value of at least one param-
  example parameter values describing a certain primary com-              eter relating to connection setup for use in a new connection
  mon pilot channel (CPICH) if the desired connection is a                setup attempt.
  FDD (frequency division duplex) mode connection of the                     In an advantageous embodiment, said connection rejection
  WCD MA system or a certain primary common control physi-                message 30 is RRC CONNECTION REJECT message.
  cal charmel (CCPCH) if the desired connection is a TDD             65      In an advantageous embodiment, said information com-
  (time division duplex) mode connection of the WCDMA                     prises information 100 about a preferred channel for the next
  system.                                                                 connection attempt.

                                                     COMPLAINT - EX. 5
                                                        PAGE 96
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.150 Page 8 of 10


                                                        US 8,364,196 B2
                                 5                                                                       6
     In an advantageous embodiment, said information com-                    setting a specific channel scrambling code on the basis of
  prises frequency information 110.                                             the value of a parameter of said connection rejection
     In an advantageous embodiment, said information com-                       message, and
  prises information 115 about reference time difference                     initiating a connection setup procedure.
  between the previously attempted channel and the preferred         5       According to a further advantageous embodiment of the
  channel for the next attempt.                                           invention, the method further comprises the steps of
     In an advantageous embodiment, said information com-                    setting of a reception frequency on the basis of the value of
  prises information 120 about a primary CPICH channel                          a parameter of said connection rejection message,
  (PCPICH).                                                                  setting a specific channel code on the basis of the value of
     In an advantageous embodiment, said information com-            10
                                                                                a parameter of said connection rejection message, and
  prises information 125 about a primary CCPCH channel.
                                                                             initiating a connection setup procedure.
     In an advantageous embodiment, said information com-
                                                                             According to a further advantageous embodiment of the
  prises scrambling code information 130 corresponding to a
  certain preferred channel.                                              invention, the method further comprises the step of setting of
     In an advantageous embodiment, said information com-            15
                                                                          a timing value on the basis of the value of a parameter of said
  prises channel code information 135 corresponding to a cer-             connection rejection message.
  tain preferred channel.                                                    According to a further advantageous embodiment of the
     In an advantageous embodiment, said information com-                 invention, the method further comprises the step of setting of
  prises information 140 about a second cellular telecommuni-             a reception frequency on the basis of the value of a parameter
  cation network.                                                    20   of said connection rejection message.
  B. A Second Group of Advantageous Embodiments                              According to a further advantageous embodiment of the
     According to a second aspect of the invention, a channel             invention, the method further comprises the step of setting of
  reselection method in a mobile communication means of a                 a timing value on the basis of the value of a parameter of said
  cellular telecommunication system is provided. This aspect              connection rejection message.
  of the invention is illustrated in FIG. 3. According to an         25      According to a further advantageous embodiment of the
  advantageous embodiment of the invention the method com-                invention, the method further comprises the step of setting of
  prises the steps of                                                     a scrambling code parameter on the basis of the value of a
     receiving 200 of a connection rejection message,                     parameter of said connection rejection message.
     observing 210 at least one parameter of said connection                 According to a further advantageous embodiment of the
        rejection message, and                                       30
                                                                          invention, the method further comprises the step of setting of
     setting 220 the value of at least one parameter for a new
                                                                          a channel code parameter on the basis of the value of a
        connection attempt at least in part on the basis of infor-
                                                                          parameter of said connection rejection message.
        mation in at least one parameter of said connection
                                                                             According to a further advantageous embodiment of the
        rejection message.
     According to a further advantageous embodiment of the           35
                                                                          invention, the method further comprises the step of setting of
  invention, said connection rejection message is a RRC CON-              a parameter describing a certain primary CPICH channel on
  NECTION REJECT message.                                                 the basis of the value of a parameter of said connection
     In a further advantageous embodiment of the invention, if            rejection message.
  a predetermined parameter of said connection rejection mes-                According to a further advantageous embodiment of the
  sage has a predetermined value, the value of at least one          40   invention, the method further comprises the step of setting of
  parameter for a new connection attempt is obtained from a               a parameter describing a certain primary CCPCH channel on
  system information message.                                             the basis of the value of a parameter of said connection
     According to a further advantageous embodiment of the                rejection message.
  invention, the method further comprises steps of                           According to a further advantageous embodiment of the
     setting of a reception frequency on the basis of the value of   45   invention, the method further comprises the step of setting of
        a parameter of said connection rejection message,                 a parameter identifying a second cellular telecommunication
     selecting of a channel transmitting on said reception fre-           network on the basis of the value of a parameter of said
        quency,                                                           connection rejection message.
     initiating a connection setup procedure.                                According to a further advantageous embodiment of the
     According to an advantageous embodiment of the inven-           50   invention, the method further comprises the step of starting a
  tion, the reception frequency can be for example a UTRA                 new connection attempt at least partly according to the value
  (UMTS Terrestrial Radio Access) carrier frequency. On that              of the parameter of said connection rejection message.
  frequency, the UE selects a suitable cell to camp on. Candi-            C. A Third Group of Advantageous Embodiments
  date cells for this selection are those cells on that frequency,           According to a third aspect of the invention, a network
  which the UE was monitoring before initiating the original         55   element of a cellular telecommunications network is pro-
  RRC connection setup procedure resulting in the rejection               vided. In an advantageous embodiment of the invention the
  message. If no suitable cell is found, the UE can use for               network element is arranged to indicate in a connection rejec-
  example the stored information cell selection procedure in              tion message to a mobile station information about the value
  order to find a suitable cell to camp on. After having camped           of at least one parameter relating to connection setup for use
  on a cell, the UE advantageously re-initiates the RRC con-         60   in a new connection setup attempt.
  nection setup procedure. The stored information cell selec-                According to a further advantageous embodiment concern-
  tion procedure is described for example in the 3GPP specifi-            ing a network element, the network element is a network
  cation TS 25.304 "UE Procedures in Idle Mode".                          element of a radio access network of a cellular telecommu-
     According to a further advantageous embodiment of the                nications network.
  invention, the method further comprises the steps of               65      According to a further advantageous embodiment concern-
     setting of a reception frequency on the basis of the value of        ing a network element, the network element is a radio network
        a parameter of said connection rejection message,                 controller.

                                                     COMPLAINT - EX. 5
                                                        PAGE 97
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.151 Page 9 of 10


                                                         US 8,364,196 B2
                                  7                                                                        8
     According to a further advantageous embodiment concern-                   The invention claimed is:
  ing a network element, said connection rejection message is                  1. An apparatus, where the apparatus is configured:
  RRC CONNECTION REJECT message.                                               to receive a connection rejection message in a mobile cel-
     According to a further advantageous embodiment concern-                      lular network, the connection rejection message com-
  ing a network element, said information comprises informa-           5          prising a value of at least one parameter;
  tion about a preferred channel for the next connection                       to set a reception frequency for a connection setup proce-
  attempt.                                                                        dure based on the value of the at least one parameter of
     According to a further advantageous embodiment concern-                      the connection rejection message; and
  ing a network element, said information comprises frequency                  to select, for the connection setup procedure, a channel
  information.                                                         10         transmitting on the reception frequency based on the at
     According to a further advantageous embodiment concern-                      least one parameter of the connection rejection message.
  ing a network element, said information comprises informa-                   2. The apparatus of claim 1, where the connection rejection
  tion about reference time difference between the previously               message is a RRC CONNECTION REJECT message.
  attempted channel and the preferred channel for the next             15
                                                                               3. The apparatus of claim 1, where the apparatus is config-
  attempt.                                                                  ured, in response to a predetermined parameter of the con-
     According to a further advantageous embodiment concern-                nection rejection message having a predetermined value, to
  ing a network element, said information comprises informa-                obtain the value of at least one parameter for the connection
  tion about a primary CPICH channel.                                       setup procedure from a system information message.
     According to a further advantageous embodiment concern-           20      4. The apparatus of claim 1, further configured to initiate
  ing a network element, said information comprises informa-                the connection setup procedure.
  tion about a primary CCPCH channel.                                          5. The apparatus of claim 1, further configured:
     According to a further advantageous embodiment concern-                   to set a specific channel scrambling code based on the value
  ing a network element, said information comprises scram-                        of the at least one parameter of the connection rejection
  bling code information corresponding to a certain preferred          25         message.
  channel.                                                                     6. The apparatus of claim 1, further configured:
     According to a further advantageous embodiment concern-                   to set a specific channel code based on the value of the at
  ing a network element, said information comprises channel                       least one parameter of the connection rejection message.
  code information corresponding to a certain preferred chan-                  7. The apparatus of claim 6, further configured:
  nel.                                                                 30      to set a timing value based on the value of the at least one
     According to a further advantageous embodiment concern-                      parameter of the connection rejection message.
  ing a network element, said information comprises informa-                   8. The apparatus of claim 1, further configured:
  tion about a second cellular telecommunication network.                      to set a scrambling code parameter based on the value of
  D. Further Considerations                                            35
                                                                                  the at least one parameter of the connection rejection
     The invention has several advantages. For example, the                       message.
  invention reduces signalling between a mobile telecommuni-                   9. The apparatus of claim 1, further configured:
  cation means and a network. No handover signalling is                        to set a channel code parameter based on the value of the at
  needed, as new information for setting up a new connection                      least one parameter of the connection rejection message.
  can be informed to the mobile in a rejection message.                40      10. The apparatus of claim 1, further configured:
     The invention is applicable in many different cellular tele-              to set a parameter describing a specific primary common
  communication systems, such as the UMTS system or the                           pilot channel based on the value of the at least one
  GSM system. The invention is applicable in any such cellular                    parameter of the connection rejection message.
  telecommunication system, in which the cellular telecommu-                   11. The apparatus of claim 1, further configured:
  nication network sends a rejection message as a response to a        45      to set a parameter describing a specific primary common
  connection setup request from a mobile station, if the network                  control physical channel based on the value of the at
  is unable to provide the requested connection.                                  least one parameter of the connection rejection message.
     The name of a given functional entity, such as the radio                  12. The apparatus of claim 1, further configured:
  network controller, is often different in the context of differ-             to set a parameter identifying a second cellular telecom-
  ent cellular telecommunication systems. For example, in the          50         munication network based on the value of the at least one
  GSM system the functional entity corresponding to a radio                       parameter of the connection rejection message.
  network controller (RNC) is the base station controller                      13. The apparatus of claim 2, further configured:
  (BSC). Therefore, the term radio network controller in the                   to start the connection setup procedure based at least on the
  claims is intended to cover all corresponding functional enti-                  value of the at least one parameter of the connection
  ties regardless of the term used for the entity in the particular    55         rejection message.
  cellular telecommunication system. Further, the various mes-                 14. The apparatus of claim 1, where the apparatus 1s
  sage names such as the CONNECTION SETUP REJECT                            embodied in a mobile terminal.
  message name are intended to be examples only, and the                       15. The apparatus of claim 1, where the apparatus 1s
  invention is not limited to using the message names recited in            embodied in a dual-mode terminal.
  this specification.                                                  60      16. The apparatus of claim 1, where the apparatus 1s
     In view of the foregoing description it will be evident to a           embodied in a multimode terminal.
  person skilled in the art that various modifications may be                  17. The apparatus of claim 1, further comprising a sub-
  made within the scope of the invention. While a preferred                 scriber identity module.
  embodiment of the invention has been described in detail, it                 18. An apparatus, where the apparatus is configured:
  should be apparent that many modifications and variations            65      to receive a connection rejection message in a mobile cel-
  thereto are possible, all of which fall within the true spirit and              lular network, the connection rejection message com-
  scope of the invention.                                                         prising a value of at least one parameter;

                                                       COMPLAINT - EX. 5
                                                          PAGE 98
Case 3:20-cv-00494-JLS-NLS Document 1-6 Filed 03/16/20 PageID.152 Page 10 of 10


                                                      US 8,364,196 B2
                                9                                                                 10
    to set a reception frequency for a connection setup proce-          to set a reception frequency for a connection setup proce-
       dure based on the value of the at least one parameter of            dure based on the value of the at least one parameter of
       the connection rejection message;                                   the connection rejection message;
                                                                        to set a specific channel code based on the value of the at
    to select a channel transmitting on the reception frequency;
                                                                           least one parameter of the connection rejection message;
       and
                                                                           and
    to initiate the connection setup procedure.                         to select a channel transmitting on the reception frequency.
    19. An apparatus, where the apparatus is configured:                20. The apparatus of claim 19, further configured:
                                                                        to set a timing value based on the value of the at least one
    to receive a connection rejection message in a mobile cel-
                                                                           parameter of the connection rejection message.
       lular network, the connection rejection message com-        10
       prising a value of at least one parameter;                                           * * * * *




                                                    COMPLAINT - EX. 5
                                                       PAGE 99
